Citation Nr: 1805679	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  06-11 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for rhinitis and sinusitis, rated as noncompensable prior to March 18, 2010, and as 10 percent thereafter.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Cheryl R. King, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

The increased rating issue comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, the Veteran testified at a hearing held   at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the record.  This matter was previously before       the Board in November 2009, September 2011, and September 2013, when it was remanded for additional development. 

The service connection issues arise from a May 2014 rating decision. 

In October 2017, the Veteran testified at a videoconference hearing before another VLJ regarding his appeals for entitlement to service connection for a lower back condition, entitlement to service connection for right and left lower extremity radiculopathy, and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  Accordingly, these issues will be addressed in a separate decision issued by the VLJ who presided over the Veteran's hearing on these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, a November 17, 2014 treatment record indicates that the Veteran had follow up appointments scheduled  in December 2014, January 2015, and February 2015.  To date, the claims file does not contain VA treatment records subsequent to November 17, 2014.  Additionally, VA treatment records from October 19, 2011 and July 18, 2009 indicate that an unidentified non-VA diagnostic study and an emergency room physician note regarding nasal congestion had been scanned into VistA Imaging.  However,        the referenced records have not been associated with the claims file. On remand, updated VA treatment records and the VA treatment records that were scanned      into VistA Imaging must be associated with the record. 

In June 2014, the Veteran filed a timely notice of disagreement with the denial of his claims for entitlement to service connection for sleep apnea, headaches, and a hearing loss disability.  To date, a statement of the case (SOC) has not been issued addressing these issues.  Accordingly, remand of these claims for issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from November 17, 2014 to present and associate them with the claims file.  In addition, obtain the October 19, 2011 and July 18, 2009 non-VA diagnostic study report and emergency room physician note that were scanned into VistA Imaging.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.




2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his rhinitis and sinusitis.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, to include providing a contemporaneous VA sinusitis and rhinitis examination if warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, return the appeal to the Board as warranted.

4.  Issue a statement of the case addressing the Veteran's claims of entitlement to service connection for sleep apnea, headaches, and a bilateral hearing loss disability, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




